IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

 

HEALTHPLAN SERVICES, INC.,

Plaintiff,
" Case No. 8:18-CV-0260 ce
RAKESH DIXIT, BBE NOs Sse SN 02608
FERON KUTSOMARKOS,

E-INTEGRATE, INC.,
KNOWMENTUM, INC, and
MEDIA SHARK PRODUCTIONS, INC.,

Defendants.

 

 

ORDER REGARDING INSPECTION OF COMPUTER CODE

This Order Regarding Inspection of Computer Code (“Order”) governs the inspection
by the parties to this case according to the following terms.

1. This Order supplements all other discovery rules and orders, and provides for
the inspection of Highly Confidential - Computer Code pursuant to Paragraph 5 of the
Protective Order entered in this action. This Order incorporates by reference the definitions
and provisions set forth in the Protective Order.

Om The Parties agree that the following restrictions apply to Highly Confidential —

Computer Code:

(a) Access to a Party’s Highly Confidential - Computer Code shall be provided
only on “stand-alone” computer(s) (that is, the computer may not be linked to -
any network, including a local area network (“LAN”), an intranet or the
Internet), The computer shall be password protected, and maintained in a
secure, locked area during storage. The stand-alone computer(s) may be
connected to (1) a printer, or (2) a device capable of temporarily storing
electronic copies solely for the limited purposes permitted pursuant to
paragraphs (h) and (k) below. Additionally, except as provided in paragraph (k)
below, the stand-alone computer(s) may only be located at the offices of the

Page 1 of 6

 
(b)

(c)

(d)

(e)

producing Party or its outside counsel. As used herein, “Highly Confidential -
— Computer Code” information is any computer code, source code (including
comments contained therein), human-readable programming language text that
defines software, firmware, or electronic hardware descriptions, object code,
Register Transfer Level (“RTL”) files, Hardware Description Language
(“HDL”) files, or other hardware description language, live data (i.e. data as it
exists residing in a database or databases), or pseudo-code (i.¢., a notation
resembling a programming language but not intended for actual compilation,
which usually combines some of the structure of a programming language with
an informal natural-language description of the computations to be carried out);

The inspecting Party shall restrict its requests for such access to the stand-
alone computer(s) to normal business hours, which for purposes of this
paragraph shall be 9:00 a.m. through 5:00 p.m. upon reasonable notice by the
inspecting Party. However, upon reasonable notice from the inspecting Party, the
producing Party shall make reasonable efforts to accommodate the inspecting
Party’s request for access to the stand-alone computer(s) outside of normal
business hours. The Parties agree to cooperate in good faith such that.
maintaining the producing Party’s Highly Confidential — Computer Code at the
offices of its outside counsel shall not unreasonably hinder the inspecting
Party’s ability to efficiently and effectively conduct the prosecution or defense
of this Action;

The producing Party shall provide the inspecting Party with information
explaining how to start, log on to, and operate the stand-alone computerfs) in
order to access the produced Highly Confidential - Computer Code on the
stand-alone computer(s);

The producing Party will produce for inspection Highly Confidential —~
Computer Code in computer searchable format on the stand-alone computer(s)
as described above:

Access to material designated “HIGHLY CONFIDENTIAL —
COMPUTER CODE” shall be limited to three (3) Outside Software.
Experts! (e., not existing or prior employees or affiliates of a Party or an
affiliate of a Party) retained for the purpose of this Litigation and approved to
access such materials pursuant to the Protective Order entered in this action. A

 

' For the purposes of this paragraph, an “Outside Software Expert” is defined to include the
outside expert disclosed by the inspecting Party pursuant to FRCP 26(a)(2) who will testify at
trial on subject matter relating to software, computer code and/or source code, and that expert’s
direct reports and other support personnel, such that the disclosure to an expert who employs
others within his or her firm to help in his or her analysis shall count as a disclosure to a single

Page 2 of 6
(f)

(g)

(h)

list of names of the Outside Software Experts who will view the Highly
Confidential - Computer Code computer will be provided in conjunction with
any written notice requesting inspection. The inspecting Party’s outside
counsel shall not be permitted access to such materials, except as set forth in-
paragraph (j) below. An inspecting Party may include excerpts of Highly
Confidential - Computer Code in a pleading, exhibit, expert report, discovery
document, deposition transcript, other Court document (“Code-Related
Documents”), provided that the Code-Related Documents are appropriately
marked under this Order, restricted to those who are entitled to have access to
them as specified herein, and, if filed with the Court, filed under seal in
accordance with the Court’s rules, procedures and orders;

To the extent portions of Highly Confidential — Computer Code are quoted

in a Code-Related Document, either (1) the entire Code-Related Document

will be stamped and treated as “HIGHLY CONFIDENTIAL ~ COMPUTER .
CODE” or (2) those pages containing quoted Highly Confidential — Computer

Code will be separately stamped and treated as “HIGHLY CONFIDENTIAL

— COMPUTER CODE”;

Except as set forth in paragraph (k) below, no reproductions (e.g., electronic
copies, photocopies or handwritten copies) of Highly Confidential ~ Computer
Code shall be made without prior written consent of the producing Party, except
as necessary to create documents which, pursuant to the Court’s rules.
procedures and order, must be filed or served electronically (i.e., expert
reports);

Each of the inspecting Party’s Outside Software Expert(s) shall be provided
three (3) printouts of specifically requested portions of the producing Party’s
Highly Confidential - Computer Code, pursuant to restrictions set forth herein.
Such printouts shall be designated, labeled and treated as Highly Confidential
— Computer Code. The inspecting Party’s Outside Software Expert(s) shall
maintain a detailed custodial log of all such printouts that shall be considered °
by such expert in forming his or her expert opinion. Absent any objections, the
inspecting Party’s Outside Software Expert(s) shall receive within ten (10)
business days, the three (3) printouts. After identifying the portions of the
Highly Confidential - Computer Code contained in such printouts that will be
relied upon and quoted in an export report, the inspecting Party’s Outside
Software Expert(s) may scan those limited portions of Highly Confidential —
Computer Code that are reasonably necessary for the preparation.of the expert
report(s). Upon that expert’s finalization of his or her expert report, that expert
shall permanently delete any scanned copy of the Highly Confidential —
Computer Code information, expect for those portions quoted in the final
expert report. All drafts of the expert report that contain quoted Highly

Page 3 of 6
(i)

)

Confidential - Computer Code shall be promptly and permanently deleted by
that expert. For purposes of any court filings, pleadings, or other papers, or for

deposition or trial, portions of the three (3) printouts shall be presented upon

receiving written consent from the producing Party pursuant to reasonable

restrictions to ensure the confidentiality of the material designated Highly

Confidential — Computer Code {i.e., filing such portions under seal, or

submitting such portions to the Court in camera, in accordance with the Court’s :
rules, procedures and orders), The inspecting Party, and its existing or prior

employees or affiliates, shall not request or make paper or electronic copies of
the producing Party’s Highly Confidential ~ Computer Code. Without a

finding of good cause by the Court, the inspecting Party’s Outside Software

Expert(s) may not request for printing more than fifteen (15) consecutive pages

of Highly Confidential - Computer Code or more than a total of 20% of the

total Highly Confidential - Computer Code information for any program,

program file or application. However, to the extent any party believes this limit

is not sufficient to provide for meaningful review, the parties agree to cooperate

to revise this limit to a suitable number of pages, and may submit their dispute

to the Court if necessary for resolution. Subject to that restriction, the Outside

Software Expert(s) inspecting the Highly Confidential — Computer Code may

take notes relating to the Highly Confidential - Computer Code, but may not

copy any actual lines of the Highly Confidential - Computer Code information

into the notes. No copies of all or any portion of the Highly Confidential —

Computer Code information may be taken by the inspecting Party’s Outside

Software Expert(s) from the room in which it is inspected. Further, no other

written or electronic record of the Highly Confidential - Computer Code

information is permitted except as otherwise provided in this Order. A

representative(s) of the producing Party may visually monitor the activities of
the inspecting Party’s Outside Software Expert(s) during any Highly

Confidential — Computer Code review, and may monitor and track the.
files/information being reviewed by the inspecting Party’s Outside Software

Expert(s), but shall not review any notes taken by the inspecting Party’s

Outside Software Expert(s):

Should the producing Party reproduce any portion of the printouts referenced in
paragraph (h) above in electronic media, such media shall be labeled “HIGHLY
CONFIDENTIAL ~ COMPUTER CODE” and shall continue to be treated as
such;

If the inspecting Party’s Outside Software Expert(s) obtain printouts of Highly
Confidential - Computer Code pursuant to Section (h) above, the inspecting |
Party shall ensure that such expert keeps the printouts in a secured locked area
in the offices of such expert. The inspecting Party’s outside counsel shall be
permitted to review the inspecting Party’s final expert report(s) that contain

Page 4 of 6
3.

quoted Highly Confidential - Computer Code, and confer the inspecting
Party’s Outside Software Expert(s) with regard to findings conceming such
Highly Confidential - Computer Code. The inspecting Party’s Outside
Software Expert(s) may temporarily keep the printouts within his or her
possession at: (1) the Court for any proceedings(s) relating to the Highly
Confidential - Computer Code, for the dates associated with the proceeding(s);
(2) the sites where any deposition(s) relating to the Highly Confidential —
Computer Code are taken, for the dates associated with the deposition(s); and
(3) any intermediate location reasonably necessary to transport the printouts
(¢.g., a hotel prior to a Court proceeding or deposition); and

(k) Subject to the restrictions set forth herein, a producing Party’s Highly

(I)

Confidential - Computer Code may only be transported by the inspecting

Party’s Outside Software Expert(s) at the direction of a person authorized under

paragraph (e) above to another person authorized under paragraph (e) above,

on paper or removable electronic media (e.g., a DVD, CD-ROM, or flash
memory “stick”) via hand carry, Federal Express or other similarly reliable

courier. Highly Confidential - Computer Code may not be transported or

transmitted electronically over a network of any kind, including a LAN, an

intranet, or the Internet. Highly Confidential - Computer Code may only be

transported electronically for the purpose of Court proceeding(s} or.
deposition(s) as set forth in paragraph (j) above and is at all times subject to the

transport restrictions set forth herein. But, for those purposes only, the

inspecting Party’s final expert report(s) may be loaded onto a computer

controlled by the inspecting Party and its outside counsel.

Any and all Code-Related Documents and Highly Confidential — Computer '
Code information may be used only in connection with the Liti gation, and not
for any other purpose.

The Parties hereby agree that any unauthorized dissemination of Highly

Confidential — Computer Code would result in irreparable harm to the producing Party.

4.

Nothing in this Order prevents the Parties from amending this Order without an

additional court order by executing a joint stipulation identifying the modification.

5.

One or more copies or counterparts of this Order may be executed, and each.

such copy or counterpart shall constitute a duplicate original hereof.

Page 5 of 6
Ile
Date: May Hf 2019

Apranda Agni Sasa
Amanda Arnold Sansone

United States Magistrate Judge

Page 6 of 6

 
